Name: Commission Regulation (EC) No 1812/2003 of 15 October 2003 amending and correcting Regulation (EC) No 43/2003 laying down detailed rules for applying Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards aid for the local production of crop products in the outermost regions of the European Union
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  regions and regional policy;  marketing
 Date Published: nan

 Avis juridique important|32003R1812Commission Regulation (EC) No 1812/2003 of 15 October 2003 amending and correcting Regulation (EC) No 43/2003 laying down detailed rules for applying Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards aid for the local production of crop products in the outermost regions of the European Union Official Journal L 265 , 16/10/2003 P. 0021 - 0022Commission Regulation (EC) No 1812/2003of 15 October 2003amending and correcting Regulation (EC) No 43/2003 laying down detailed rules for applying Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards aid for the local production of crop products in the outermost regions of the European UnionTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom)(1), and in particular Article 12(4) and Article 15(7) thereof,Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima)(2), and in particular Article 5(3) thereof,Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican)(3), as last amended by Commission Regulation (EC) No 1922/2002(4),Whereas:(1) Commission Regulation (EC) No 43/2003(5), as amended by Regulation (EC) No 995/2003(6), lays down the conditions for the grant of local marketing aid and aid for marketing outside the production region and fixes the amount of that aid for the products referred to in Articles 12(1) and Article 15(1) of Regulation (EC) No 1452/2001.(2) Approved operators wishing to participate in the scheme to support local marketing of fruit and vegetables must make the undertakings referred to in Article 42(2) of the said Regulation. In order to make provision for the accounting practices of such operators, changes should be made to the documents that are required to be held for purposes of checks by the competent authorities.(3) As regards marketing aid outside the production region, provision should be made for a derogation for pink peppercorns falling within CN code 0910. This product's characteristics are such that it cannot satisfy the parcel identification requirement laid down in the annual contract, since it is not cultivated but gathered in the wild.(4) CN code 0705 includes lettuce and chicory. Annex II to Regulation (EC) No 43/2003 includes lettuce but, because of a material error, does not include chicory, which is part of the same code item.(5) Regulation (EC) No 43/2003 should therefore be amended accordingly to correct this error.(6) The measures laid down in this Regulation are in accordance with the opinions of all the management committees concerned,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 43/2003 is hereby amended as follows:1. Article 42(2)(b) is replaced by the following:"(b) keep separate stock accounts or any other document providing the same guarantees for purposes of checking."2. Article 46(2)(d) is replaced by the following:"(d) the references and areas of the parcels on which the products are grown and, in the case of producer organisations, the name and address of each grower concerned; the parcel references need not be communicated in the case of pink peppercorns falling within CN code 0910;"Article 2In Annex II to Regulation (EC) No 43/2003, the description of the products of CN code 0705 in column II is corrected as follows:">TABLE>"Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.Article 2 shall apply from 1 January 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 October 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 198, 21.7.2001, p. 11.(2) OJ L 198, 21.7.2001, p. 26.(3) OJ L 198, 21.7.2001, p. 45.(4) OJ L 293, 29.10.2002, p. 11.(5) OJ L 7, 11.1.2003, p. 25.(6) OJ L 144, 12.6.2003, p. 3.